Citation Nr: 1210054	
Decision Date: 03/16/12    Archive Date: 03/28/12

DOCKET NO.  07-24 508	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Johnson, Counsel


INTRODUCTION

The Veteran served on active duty from October 1976 to May 2002.

This matter comes before the Board of Veterans' Appeals (Board) from an October 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Veteran testified by videoconference at a hearing before a Veterans Law Judge (VLJ) in August 2009.  A transcript of that hearing is of record.  In a September 2011, the Veteran was notified that the VLJ who conducted his hearing was no longer employed by the Board.  He elected to have a new hearing before another VLJ.  See 38 U.S.C.A.  § 7107(c); 38 C.F.R. § 20.707 (2011).  

This case was remanded by the Board in October 2009 for the hearing.  The claim was also remanded by the Board in September 2011 for additional development.

In February 2012, the Veteran also testified before the undersigned VLJ by way of videoconference.  A transcript is of record.


FINDINGS OF FACT

Resolving all reasonable doubt in the Veteran's favor, sleep apnea had onset in service.


CONCLUSION OF LAW

Resolving doubt in the Veteran's favor, sleep apnea was incurred as a result of service.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The grant of service connection for sleep apnea constitutes a full grant of the benefits sought.  As such, no discussion of VA's duty to notify or assist is necessary.

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  The second and third elements may be established by showing continuity of symptomalogy.  Continuity of symptomatology may be shown by demonstrating "(1) that a condition was 'noted' during service or any applicable presumption period; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board"). 

Service connection may also be granted on a presumptive basis for certain chronic disabilities when they are manifested to a compensable degree within the initial post-service year.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, and consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996). 

Service treatment records are negative for a diagnosis of sleep apnea.

Post-service records include a record of a sleep study conducted in March 2003 at the Del Sol Medical Center in El Paso, Texas.  The diagnosis was mild periodic limb movement disorder without significant evidence of sleep apnea.  An August 2005 VA treatment record indicates that the Veteran had some signs of sleep apnea.  The assessment was sleep apnea.  A September 2005 QTC sleep study reflects a diagnosis of obstructive sleep apnea.  

The Veteran underwent a VA respiratory examination in March 2007 where he was diagnosed with sleep apnea.  The examiner opined that the condition was not related to a head injury in service. As noted in the October 2009 remand, this examination report is inadequate for purposes of properly evaluating the etiology of the Veteran's sleep apnea because the examiner did not determine whether the condition was related to service.  

At the August 2009 hearing, the Veteran testified that his wife was aware of his breathing difficulties while sleeping during service.  In correspondence dated in August 2009, the Veteran's spouse described his problems with snoring and cessation of breathing while sleeping for the period from May 1991 to February 2006.

In April 2010, a VA examiner reviewed the record and opined that the Veteran's sleep apnea had its onset after March 2003.  The rationale was that the March 2003 sleep study was negative for sleep apnea and the September 2005 study was positive.  The examiner further opined that the sleep apnea was not causally related to service, including the Veteran's reported snoring and breathing difficulty while sleeping, beginning in 1991, as reported by his spouse.  The explanation was that snoring and breathing difficulty are indications for obtaining a sleep study but are not diagnostic for sleep apnea.  In an April 2011 addendum, the VA examiner stated that the previous opinion was unchanged in that the Veteran's sleep apnea had its onset after March 2003.  The examiner also opined that the condition was not aggravated by any of the Veteran's service-connected disorder.

At his February 2012 hearing, the Veteran testified that he had symptoms of snoring, non-restorative sleep after eight hours of rest, and daytime sleepiness while in service.  

Based on review of the evidence, and resolving all doubt in the Veteran's favor, the Board concludes that the evidence is in favor of service connection.  At the outset, the Board notes that a current disability has been established as sleep apnea.  Further, the Veteran and his wife have credibly and competently reported that his sleep problems, including excessive snoring, non-restorative sleep after eight hours of rest, and daytime sleepiness, were observed during service.  Thus, an in-service event is established.

As a current disability and an in-service event have been established, the only remaining requirement is a causal nexus between the two.  The Veteran and his wife have competently and credibly reported a continuity of similar sleep symptoms subsequent to discharge from service.  Their report is corroborated by the evidence of record which shows that within a year of service, the Veteran underwent a sleep study that documented sleep impairment and resulted in a sleep disorder diagnosis.  The Board further notes that within two years of that study he was diagnosed with sleep apnea.

The Board is mindful of the negative VA opinions.  However, as indicated, the March 2007 examination report is inadequate for purposes of properly evaluating the etiology of the sleep apnea.  

With respect to the April 2010 and April 2011 addendum, the Board finds that the opinion and rationale provided are not particularly persuasive.  In this regard, the Board notes that the March 2003 sleep study report did not completely rule out the presence of sleep apnea, but rather indicated that there was no significant evidence of sleep apnea.  Therefore, the examiner's statement that there was no diagnosis of sleep apnea prior to 2005 is not entirely accurate.  Further, the VA examiner stated that snoring and breathing difficulty are not diagnostic of sleep apnea, but that statement did not include consideration of the Veteran's other symptoms such as daytime sleepiness, non-restorative sleep, and excessive limb movement.  It is unclear as to whether consideration of these additional symptoms would have affected the opinion.  Further, in reviewing the 2003 and 2005 studies, the Board notes that the findings with respect to the number of apneas and hypopneas the Veteran experienced, as well as his respiratory disturbance rate, were actually higher on the 2003 sleep study- than the one in 2005 (and upon which the diagnosis of sleep apnea was based).  The VA examiner provided no explanation for this disparity.  Again, it is unclear as to whether consideration of this factor would have affected the opinion.  Therefore, the probative value of the April 2010 and 2011 opinions are diminished.  There is no other medical opinion in the record and as such, the Board is left only with the lay account of a continuity of sleep symptoms and a diagnosis of a sleep disorder shortly after service

In its role as a finder of fact, the Board finds the lay accounts competent and credible.  Thus, given competent lay evidence showing that the Veteran exhibited sleep symptoms during service, and resolving all reasonable doubt in his favor, and thus service connection for obstructive sleep apnea is warranted.


ORDER

Service connection for sleep apnea is granted.



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


